Title: To James Madison from Tench Coxe, 25 February 1817
From: Coxe, Tench
To: Madison, James


        
          Sir
          Philadelphia Feb. 25th. 1817.
        
        Since I had the honor to submit to your consideration the object to which my recent memoir related, accounts from GBritain & India, the

arrival of unprivileged American Vessels with invoices of cotton wool from in our ports and other circumstances have more deeply impressed me with the importance of the Subject. I beg leave to add the enclosed document A as an appendix to the Memoir. A region of about 620.000 square American miles and nearly half as much more in their commercial connexion cannot be unused, in the hands of Britain. The private trade is opened to it, as I understand. It appears to me a subject demanding the steady attention of the United States. We have here very considerable means and opportunities, and it is my intention to avail myself of the indulgence with which the President elect has been so kind as to honor some occasional communications of mine, to submit respectfully to his consideration, what may be authentically uttered on so interesting a Subject.
        It has been some time on my mind, as a subject relative to that just dispensation, which the President of the United States will always desire and as a matter due to three young men in the public service to submit to you, Sir, a suggestion in favor of Midshipmen Abbott (who is I believe of the Eastern states) Graham, who is I believe of NewYork, and James Sidney Coxe, of Pennsa. They have been severally wounded, and are I believe the only young men of that class of officers in that situation. The latter has suffered in his left Eye materially, and somewhat in the right, in the left Arm materially and sensibly in the right, & has been considerably lacerated in the Muscles about one of his shoulders. The two former young gentlemen are acting lieutenants, without the rank, but with the accommodations and emoluments. I am assured they well deserve the favor they have met from the goodness and wisdom of the Secretary of the Navy, of whose deportment toward my family we are all perfectly sensible. If the solicitudes of a parent carry me too far in submitting to your consideration the most respectful recommendation of this small class of wounded youths, to your consideration as lieutenants, on the ground of peculiar sufferings and injuries, I trust your goodness will excuse me. Very considerable expences have been consequent on their wounds, & sufferings in my sons case, for an account of which I venture to refer to Commodore Decatur. Pensions are not acceptable to young and generous spirits, but a commission given by the cheif Magistrate of their country for more than ordinary sufferings in the fortune of War come home to their hearts.
        I cannot evince my sense of my trespass on your time so well as by hastening to assure you that I have the honor to remain with unfeigned respect Sir, Yr Mo. obdt. & mo hble st.
        
          Tench Coxe
        
      